Citation Nr: 0020788	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  98-09 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


INTRODUCTION

The veteran served on active duty from August 1967 to 
November 1968.

The current appeal arose from a February 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  The RO denied entitlement to 
service connection for multiple sclerosis.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The representative at the Board has raised the issue of 
entitlement to a permanent and total disability rating for 
pension purposes.  As this issue has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
any indicated adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Continuous service for 90 days or more during a period of 
war, and post service development of multiple sclerosis to a 
degree of 10 percent within seven years from date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 U.S.C.A. § 1101, 
1112, 1113 (West 1991 & Supp. 2000);  38 C.F.R. §§ 3.307, 
3.309 (1999).

The Board's review of the record discloses that in an 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA Form 21-4142) signed on 
August 4, 1998, the veteran reported initial onset of a 
protracted burning and tingling sensation on his entire left 
leg that lasted approximately three weeks on a trip to Lake 
Powell in September 1976.  This is within the requisite post 
service seven year period.  He noted that he made inquiry at 
the "University Health Center" and was told it was probably 
due to a sciatic nerve that was pinched.  He reportedly was 
prescribed stretching exercises.  

The veteran also stated that he did not have any 
documentation referable to initial onset of his 
symptomatology; however, he did not specifically report that 
he had attempted to obtain any records which may be in the 
possession of the "University Health Center."

The veteran has in effect indicated the existence of evidence 
that has not already been requested or obtained that would 
well ground his claim.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

An attempt to obtain any medical records on file at the 
"University Health Center" referable to the veteran's 
medical treatment in September 1976 has not been made.  Also, 
the Board notes that the veteran predicates his claim on the 
basis of prolonged exposure to hazardous toxic chemicals in 
service.  It appears that the veteran is aware of studies 
relating the development of multiple sclerosis to such 
exposure; however, he has not submitted documentation in this 
regard.  While the veteran has submitted a substantial 
quantity of private medical documentation from physicians who 
have treated him for multiple sclerosis in support of his 
claim, he has not provided any medical opinions as to onset 
of his disorder.

The Board is of the opinion that in view of the veteran's 
identification of probative evidence that may render his 
claim well grounded, the RO should attempt to obtain and 
associate with the claims file the relevant medical 
documentation.

Accordingly, the Board is remanding the case to the RO for 
further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
request that he identify the complete 
name and address of the "University 
Health Center" wherein he sought 
treatment for left lower extremity 
symptomatology in September 1976.  After 
obtaining any necessary authorization or 
medical release, the RO should contact 
the "University Health Center" and 
request that it provide all records of 
the treatment of the veteran for left 
lower extremity symptomatology in 
September 1976.  The veteran should be 
advised that he should submit any medical 
opinions or treatise evidence to support 
his claim that multiple sclerosis 
developed as secondary to prolonged 
exposure to hazardous materials in 
service.

3.  After undertaking any further 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for multiple sclerosis, to 
include a determination as to whether the 
claim is well grounded.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted. No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




